Citation Nr: 1025989	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  02-20 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to an effective date earlier than November 12, 1991, 
for a total disability rating based on individual 
unemployability.  


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Esq.


WITNESSES AT HEARINGS ON APPEAL

Appellant and J.S.


ATTORNEY FOR THE BOARD

W. Harryman, Counsel

INTRODUCTION

The Veteran served on active military duty from March 1965 to 
March 1968 and from October 1974 to December 1975.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal from a 
rating decision by the White River Junction, Vermont, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

A July 2007 Board decision denied entitlement to effective dates 
prior to November 12, 1991, for a compensable rating for 
headaches and for a total disability rating based on individual 
unemployability (TDIU).  The Veteran appealed the denial to the 
United States Court of Appeals for Veterans Claims.  By a 
decision in October 2009, the Court affirmed the Board's decision 
regarding an earlier effective date for a compensable rating for 
headaches and remanded the issue concerning an earlier effective 
date for a TDIU.  

A letter was sent to the Veteran and his attorney on March 18, 
2010, in which he was given 90 days from the date of the letter 
to submit additional argument or evidence in support of his 
appeal prior to the Board's readjudication.  A communication was 
received from the Veteran's attorney in April 2010, framed as a 
claim of clear and unmistakable error (CUE) in a June 1988 Board 
decision.  That issue will be addressed in a separate decision of 
the Board.  No additional argument or evidence regarding the 
remaining issue on appeal to the Board has been received. 

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).  


FINDINGS OF FACT

1.  The Veteran's claim for a TDIU was received September 4, 
1986.  

2.  A TDIU was assigned, effective November 12, 1991.  

3.  Prior to November 12, 1991, a 30 percent combined disability 
rating was in effect.  

4.  The evidence of record shows that the Veteran's service-
connected disabilities alone did not preclude him from securing 
or following substantially gainful employment prior to November 
12, 1991.  


CONCLUSION OF LAW

The criteria for a TDIU prior to November 12, 1991, have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.400, 4.16 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim for entitlement to an 
effective date prior to November 12, 1991 for the grant of TDIU, 
VA has met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).  Prior to a post-remand re-
adjudication of the Veteran's claim, a June 2004 letter satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
letter also essentially requested that the Veteran provide any 
evidence in his possession that pertained to these claims.  
38 C.F.R. § 3.159(b)(1).  The Veteran's service treatment 
records, VA medical treatment records, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional notice 
or 


assistance reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  

The record contains statements and hearing testimony by the 
Veteran and others.  The Board finds that evidence to be both 
competent and credible.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996); see also 
Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  The 
probative value to be accorded that evidence will be discussed 
below.  

The Veteran claims entitlement to an effective date earlier than 
November 12, 1991, for the grant of TDIU.  Service connection is 
in effect for multiple sclerosis, headaches, and impotency.

The effective date of an increased rating claim or claim for TDIU 
is the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(1); Hurd v. West, 13 Vet. App. 449, 451 (2000) (noting 
that the effective date rules for an increased compensation claim 
apply for a TDIU claim).  A claim is defined in the VA 
regulations as "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a belief 
in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2009).  An 
informal claim is "[a]ny communication or action indicating an 
intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) 
(2009).  VA must look to all communications from a claimant that 
may be interpreted as applications or claims- formal and informal 
- for benefits and is required to identify and act on informal 
claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).  In some cases, a report of examination or 
hospitalization may be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157(b) (2009).  The date of outpatient 
or hospital examination or date of admission to a VA hospital 
will be accepted as the date of receipt of a claim when such 
reports relate to examination or treatment of a disability for 
which service-connection has previously been established or when 
a claim specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  

An exception to the general rule applies where evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the date 
of receipt of the claim for increased compensation.  38 C.F.R. 
§ 3.400(o)(2).  Under those circumstances, the effective date of 
the award is the earliest date at which it was ascertainable that 
an increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(0)(2); Harper v. Brown, 10 Vet. App. 125, 126 (1997).  The 
question of when an increase in disability is factually 
ascertainable is based on the evidence in a Veteran's VA claims 
folder.  "Evidence in a claimant's file which demonstrates that 
an increase in disability was 'ascertainable' up to one year 
prior to the claimant's submission of a 'claim' for VA 
compensation should be dispositive on the question of an 
effective date for any award that ensues."  Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1992).  

VA will grant TDIU when the evidence shows that the Veteran is 
precluded, by reason of service-connected disabilities, from 
obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).  TDIU benefits are 
granted only when it is established that the service-connected 
disabilities are so severe, standing alone, as to prevent the 
retaining of gainful employment.  Id.  If there is only one such 
disability, it must be rated at least 60 percent disabling to 
qualify for TDIU benefits; if there are two or more such 
disabilities, there shall be at least one disability ratable at 
40 percent or more, and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Where these percentage requirements are not met, entitlement to 
benefits on an extraschedular basis may be considered when the 
Veteran is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, and 
consideration is given to the Veteran's background including his 
employment and educational history.  38 C.F.R. §4.16(b).  The 
Board does not have the authority to assign an extraschedular 
total disability rating for compensation purposes based on 
individual unemployability in the first instance.  Bowling v. 
Principi, 15 Vet. App. 1 (2001).  In determining whether 
unemployability exists, 


consideration may be given to the Veteran's level of education, 
special training, and previous work experience, but it may not be 
given to his age or to any impairment caused by nonservice-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

Historically, a Report of Contact on December 1, 1978, was 
construed as a claim for entitlement to an increased rating for 
the Veteran's service-connected disabilities.  Subsequently, a 
rating decision in January 1979 increased the rating for multiple 
sclerosis to 60 percent and granted a TDIU, both effective 
December 1, 1978; the rating decision also assigned a separate 10 
percent rating for headaches, effective from September 1976.  

Subsequently, a rating decision in August 1979 granted service 
connection for impotency, secondary to multiple sclerosis, and 
assigned a 20 percent rating, effective from September 1976, and 
also assigned a schedular 100 percent rating for multiple 
sclerosis, effective from September 1976.  Although the rating 
decision did not specifically so state, the previously-assigned 
TDIU was considered to have been superseded by the schedular 100 
percent rating.  See 38 C.F.R. § 4.16(a).  No further 
communication was received from the Veteran until January 1983, 
when he filed a claim for entitlement to automobile and adaptive 
equipment.  A memorandum in the claims file indicates that the 
Veteran was scheduled for three examinations in conjunction with 
that claim, and that he failed to report for all three 
examinations.  The RO contacted the Veteran by phone and he was 
offered yet another appointment for an examination, and he 
replied that he would not undergo a VA physical examination at 
that time or anytime in the future.  

A rating decision in October 1984 reduced the rating for the 
Veteran's multiple sclerosis to 30 percent and for his impotency 
and headaches to a noncompensable evaluation, effective 
October 1, 1984.  The Veteran was notified of that decision in 
October 1984 and did not appeal.  Accordingly, that decision is 
final.  38 U.S.C.A. § 7105 (West 2002).

The Veteran underwent a VA neurological examination in March 
1985, and a rating decision in March 1985 denied an increased 
rating for multiple sclerosis.  A rating 


decision in April 1985 denied entitlement to specially adapted 
housing.  The Veteran did not appeal either of those decisions.  
Accordingly, those decisions are final.  38 U.S.C.A. § 7105.  

On September 4, 1986, communication was received from the Veteran 
requesting another examination of his multiple sclerosis.  The RO 
construed that letter as a claim for an increased rating for 
multiple sclerosis.  A rating decision in September 1986 denied 
an increased rating and the Veteran appealed that decision.  The 
Veteran's statements and hearing testimony in conjunction 
beginning with his letter that was received September 4, 1986, 
reasonably raised a TDIU claim.  Therefore, September 4, 1986, is 
the date of receipt of the Veteran's claim for a TDIU.  No 
communication was received prior to that date that can be 
construed as a TDIU claim.  

The record shows that the percentage criteria of 38 C.F.R. 
§ 4.16(a) were first met on November 12, 1991.  Therefore, under 
the schedular criteria of 38 C.F.R. § 4.16(a), the effective date 
for a TDIU cannot be earlier than November 2, 1991.  

However, a TDIU is warranted on an extraschedular basis under the 
provisions of 38 C.F.R. § 4.16(b) for veterans who are unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disabilities.  

The record contains letters and evaluation reports from several 
VA and private examiners in 1978 and early 1979, describing the 
Veteran's then-current symptomatology.  Many of those letters and 
reports indicated that the Veteran was then permanently totally 
disabled.  One VA psychiatric examiner in December 1978 stated 
that the "[p]rognosis for this patient having any further 
continuous industrial adaptability is poor."  A private 
physician wrote in December 1978, noting that the Veteran had 
previously been self-employed as a silver and gold smith, that 
the Veteran was "totally disabled for any occupation requiring 
fine manipulative work, such as silver or gold smith."  In 
addition, the Social Security Administration found in 
February 1979 that the Veteran had met the criteria for 
disability benefits since November 1975, due to the effects of 
his multiple sclerosis, as well as his "severe psychiatric 
problems." 
All evidence of record must be considered in determining 
entitlement to an increased rating, including to a TDIU.  
Nevertheless, the law and regulations are clear, the effective 
date of the award of an increased rating is the later of the date 
of claim or the date entitlement arose.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  The only exception to this is where the 
evidence demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the date 
of the claim.  Id. 

In this case, the Veteran's claim of entitlement to a TDIU was 
received by VA on September 4, 1986.  So, while the evidence 
shows that the Veteran was unemployable due to his 
service-connected disabilities in 1978 and 1979, it is not 
factually ascertainable from the evidence beginning in September 
1985, that due to his service-connected disorders alone, that the 
Veteran was unable to retain or maintain substantially gainful 
employability prior to November 1991.  

The evidence in this case during the pertinent period on appeal 
consists primarily of records developed in conjunction with the 
Veteran's hospitalization at a private psychiatric facility in 
September 1985; a lay statement of C.F. dated in September 1986; 
a letter from J. F., M.D., regarding examination of the Veteran, 
dated in October 1986; the report of a private psychological 
evaluation in October 1986; the report of a VA neurological 
examination in November 1986; letters from J. S., M.D., dated in 
December 1986 and April 1987; and testimony adduced at the 
Veteran's RO hearing in August 1987.  

C.F. wrote in September 1986 that he had known the Veteran for 
several years and had observed his deterioration over that 
period, specifically noting faded insight, failed patience, and 
dimmed intellect.  C.F. stated that the Veteran had "great need 
of expert medical care and counseling."  C.F. further stated 
that the Veteran's medical condition had caused "certain 
deterioration," and that the Veteran would "soon need the 
maximum benefit he can obtain."  

Dr. F. noted in October 1986 that the Veteran's motor strength 
was grossly weaker in the left upper and left lower extremities.  
The Veteran was able to heel and toe 


walk, although left toe walking was "quite weak."  Dr. F. also 
indicated that the Veteran's history of a psychiatric disorder 
and possible paranoid delusions on that examination made 
obtaining an accurate history and a reliable physical examination 
difficult.  

The VA neurological examiner in November 1986 found that the 
Veteran walked with the aid of a cane, although he was able to 
ambulate without it.  The Veteran reported that he frequently 
fell unless he used the cane.  On that examination, the Veteran 
could not walk on his heels or toes.  The examiner noted that 
there was some past-pointing and that rapidly alternating 
movements were decreased.  Left hand strength was slightly weaker 
than on the right.  

Dr. S. wrote in December 1986 that the Veteran was then 
unemployed and "apparently" on disability.  It was noted that 
the Veteran had psychiatric problems, with major affective 
disorder and bipolar manic state, with psychosis having been 
diagnosed at a state mental hospital.  Dr. S. noted that when the 
Veteran was first examined in September 1986, he demonstrated 
weakness in his right leg and arm and had hyperreflexia 
compatible with his disease.  Dr. S. stated in a very brief 
letter in April 1987 that the Veteran "has Multiple Sclerosis 
and has been under a lot of stress and strain.  He should be 
considered 100% disabled."  

The Veteran testified at an RO hearing in August 1987 that it 
wouldn't take much activity for him to become exhausted.  He 
indicated that when he became fatigued, he would just close his 
eyes and relax.  He also complained of periods of numbness of his 
left leg, and stated that he needed assistance in his daily 
activities, to include preparing meals and driving.  The Veteran 
also described problems with his vision, in particular with his 
left eye.  He reported that although he previously used a 
wheelchair, he never was really confined to a wheelchair, and 
that he was able to ambulate using a cane, to aid in balance.  
The Veteran also testified that he had a twelfth grade education 
and previously had a jewelry store, but that he just "couldn't 
do the work."  F.D. testified at the hearing that the Veteran 
got tired easily, had become weaker, and had a very sedentary 
lifestyle.  F.D. also stated that the Veteran had no ambition, 
wanted to be a hermit, and would get antagonistic 


with people.  F.D. testified that stress played a role in the 
Veteran's development of fatigue.  F.D. further opined that the 
Veteran's problems were both physical and mental.  Significantly, 
neither the Veteran nor F.D. specifically testified that the 
Veteran was unable to work because of his service-connected 
disabilities.  

No examiner between 1979 and 1991 found that due to the Veteran's 
service-connected disorders alone the Veteran was unable to 
secure or follow substantially gainful employment.  Specifically, 
during the period from September 1985 to November 1991, the 
opinion of Dr. S. in April 1987 that the Veteran was then 100 
percent disabled included impairment due to his nonservice-
connected psychiatric disorder, which were also reported in the 
December 1986 letter from Dr. S.  Moreover, the April 1987 letter 
from Dr. S. did not provide any clinical findings or rationale 
for his opinion.  

The Veteran was hospitalized due to his nonservice-connected 
psychiatric disorder at a private psychiatric facility in August 
and September 1985.  An examination by a private psychologist in 
October 1986, concluded with diagnoses of a major affective 
disorder, depressed, with psychotic features, and paranoid 
personality.  In addition, as noted previously, Social Security 
disability benefits were awarded in 1975 based on both the 
Veteran's multiple sclerosis and his nonservice-connected 
psychiatric disorder.  

A TDIU was granted, effective November 12, 1991, based on a VA 
clinic record that found that the Veteran had periods of numbness 
and tingling, with spasms of the arms and legs, noting that the 
last time he had spasms and weakness was six months previously.  
The clinical record stated that since 1975, the Veteran had been 
"relatively doing well until a week ago when he again developed 
spasms of the legs, arms and back associated with severe pain."  
It was noted that the Veteran was seen in the VA clinic several 
days earlier and was given medication, following which "he got 
much better" and had less spasm and less pain.  On neurological 
examination, the abnormal clinical findings were diminished 
sensation in the left arm and left leg, diminished vibratory 
sense in the left leg below the knee, hyperactive lower 


extremity reflexes, hypoactive deep reflexes in the upper 
extremities, and favoring of the left leg on walking.  The 
examiner diagnosed an exacerbation of the Veteran's multiple 
sclerosis.  

The lay statement from F.C. that he had known the Veteran for 
several years and had noted a deterioration, to include faded 
insight, failed patience, and dimmed intellect is both competent 
and credible as to the observations of F.C.  However, F.C. does 
not state that these observed symptoms are due to the Veteran's 
service-connected disorders or to his nonservice-connected 
psychiatric disorder.  Accordingly, although competent and 
credible, these statements are not probative to the issue of 
whether the Veteran is unemployable due to his service-connected 
disorders alone.  The statements and testimony of the Veteran and 
F.D. have been considered, and are both competent and credible.  
The Veteran testified that he had a high school education and had 
previously worked as a jeweler, but was no longer able to do that 
work.  The Veteran further testified as to the symptoms of his 
multiple sclerosis.  F.D. testified as to his observations of the 
Veteran, and noted that his problems were both physical and 
mental, indicating that the Veteran had no ambition, wanted to be 
a hermit, and was antagonistic, and that stress played a part in 
his fatigue.  Moreover, neither the Veteran nor F.D. testified 
that the Veteran was unable to work due to his service-connected 
disorders.  Accordingly, although competent and credible, these 
statements are not probative to the issue of whether the Veteran 
is unemployable due to his service-connected disorders alone.   

Accordingly, although the Veteran's claim for a TDIU was received 
September 4, 1986, based on the medical and lay evidence of 
record, it is not factually ascertainable that the Veteran's 
service-connected disorders rendered him unable to secure or 
follow a substantially gainful occupation prior to November 12, 
1991.  Therefore, referral to the Director of VA's Compensation 
and Pension Service for consideration of assignment of a TDIU on 
an extraschedular basis is not warranted.  See 38 C.F.R. 
§ 4.16(b).  

Thus, the preponderance of the evidence is against the Veteran's 
claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  As such, an effective date prior to November 12, 
1991, for a TDIU is not warranted.  
ORDER

An effective date prior to November 12, 1991, for a TDIU is 
denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


